DETAILED ACTION

Status of Claims
No claims have been amended in the response received 8/15/2022.
Claims 7-17 have been withdrawn in the response received 5/8/2019.
Accordingly, claims 1-18 are pending.
Claims 1-6 and 18 are rejected.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 




	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 18 under 35 U.S.C. 103 as being unpatentable over US 2015/0293688 A1 (hereinafter Han) in view of US Pat. 10,282,431 B1 (hereinafter Bhotika), US Pat. 10,242,034 B1 (hereinafter Li), and US 2014/0193047 A1 (hereinafter Grosz).

In regards to claim 1, Han discloses a method for creating a consumer photo product recommendation, the method comprising: 
receiving, at an image processing unit, a digital image collection comprising a plurality of image files (Han, see at least: [0060] discloses “a user…selects a group of photos 400 to be used to create one or more photo stories.” [0060] further discloses “the user may ‘click and drag’ one or more photos from a local photo on the user’s computer to a designated region on the Web page to cause the photos to be uploaded.” See also, [0132] & Fig. 5a);
extracting recorded metadata from the image files, wherein the recorded metadata comprises location information and capture time information (Han, see at least: [0061] discloses the uploaded digital photos include metadata such as date and time of day and location. See also, Fig. 5a, Fig. 5b); 
extracting content-based metadata indicative of one or more characterizing content profiles from the image files, wherein the content-based metadata is derived from an analysis of the image files (Han, see at least: [0061] discloses “all digital photos include some types of metadata,” such as “the date and the time of day the photo was taken,” “a ‘Geotag’ indicating the location where the photo was taken,” etc. [0062] discloses “in addition to the metadata which is generated by the source of each photo (e.g., the digital camera), on embodiment of the invention generates additional metadata for each photo,” which may include “identify the people [i.e., content] in each of the uploaded photos.” Examiner note: the disclosed extracted and generated metadata for each photo includes, for example, date, time, Geotag, and people. This combination of data represents a “content profile”);
extracting face-based metadata from the image files, wherein the face-based metadata is derived from an analysis of the image files (Han, see at least: [0059] discloses “a face recognition engine 42 is included in one embodiment for analyzing pictures of people and generating facial ‘signatures’ to uniquely identify the faces of those people.” [0062] discloses “in addition to the metadata which is generated by the source of each photo (e.g., the digital camera), on embodiment of the invention generates additional metadata for each photo,” which may include “identify the people in each of the uploaded photos.”);
extracting event-based metadata from the image files, wherein the event-based metadata is derived from an analysis of the image files (Han, see at least: [0061] discloses digital photos include metadata which may include “the date and the time of day the photo was taken,” as well as “a ‘Geotag’ indicating the location where the photo was taken.” [0083] provides an example of a location such as “Monterey Bay Aquarium,” therefore the “event” would be visiting the aquarium. [0067] discloses that metadata variables could include “date taken” which is used to determine season or time of year and provides an example of “Christmas on 12/25”.);
creating an input profile for the digital image collection defined by the extracted recorded metadata extracted and the extracted content-based metadata (Han, see at least: [0063] discloses the generated metadata is stored for each photo [e.g., input profile]. Additionally, [0063] discloses they system “uses the metadata to automatically separate the uploaded photos into different photo stories [i.e., input profile].”); 
comparing the input profile to a plurality of product profiles, wherein each the product profile comprises one or more product profile rules corresponding to a consumer photo product, wherein the rules define features of each respective consumer photo product, wherein each product profile rule is configured to provide a reward if it is satisfied or a penalty or no value if it is not satisfied (Han, see at least: [0063] discloses the system “uses the metadata to automatically separate the uploaded photos into different photo stories and to select appropriate templates [i.e., consumer products] for each photo story [i.e., input profile].” Additionally, [0065] discloses the system “suggests photo story template designs for each photo story based on the attributes [i.e., rules corresponding to a consumer product profile] of the photo story.” As for the attributes, [0066]-[0089] disclose each template [i.e., consumer product] includes various attributes [i.e., rules] that are compared with the photo stories and if the attribute is present, then a score [i.e., reward] will be applied to the template. For example, as disclosed in [0069], an attribute includes the “number of photos” on a template which is compared with the number of photos in the photo story.); and 
determining a match score for each product profile compared to the input profile, wherein the match score is indicative of a relevancy of the product profile to the input profile and a higher match score correlates to a higher relevancy, wherein the match score is determined in part by evaluating whether the input profile satisfied the product profile rules (Han, see at least: [0065] discloses the system “calculates a specific weighting score on each attribute for each photo store template to create a ranking score [i.e., match score] for each template.” Additionally, [0066]-[0089] disclose a score being applied to each template based on the attributes present. For example, [0069] discloses “if the number of photos in the story falls within the preferred range, than a relatively higher weight may be applied to the prospective template.”);
displaying, on an interface of the image processing unit, a rendering of the consumer photo products corresponding to the product profiles based on a match score (Han, see at least: [0103] discloses “after a set of prospective photo story templates [i.e., consumer photo products] are selected and ranked by the photo story template engine, the photo story layout engine 403 automatically generates an exemplary photo store layout [i.e., rendering] using the selected photo story templates.” [0138] discloses “the photo story design templates are provided to the end user based on the calculated rankings” and “the photo store design template having the highest ranking is selected and populated with photos.” See also, [0141]). 
Although disclosing extracting content-based metadata from digital images which are known to contain pixels, Han does not explicitly disclose wherein the content is derived from an analysis of image pixels in each of the image files.
Additionally, although disclosing displaying product profiles based on a match score and a highest match score, Han does not explicitly disclose displaying or selecting products based on a match score above a pre-established threshold.
However, Bhotika teaches extracting content from an image wherein the content is derived from an analysis of image pixels in each of the image files (Bhotika, see at least: col. 5, ln. 4-39 teaches analyzing pixel locations in an image to determine colors of an object as it relates to the background and foreground regions of an image. Additionally, col. 6, ln. 48-67—col. 7, ln. 1-34 teach determining a clothing region and skin region within an image based on pixel analysis).
Additionally, Bhotika also teaches the known concept of choosing and providing products based on a threshold match score. Specifically, Bhotika teaches displaying or selecting products based on a match score above a pre-established threshold (Bhotika, see at least: col. 22, ln. 20-24 teaches receiving information as to whether one or more matches are found with at least a threshold level of confidence. Additionally, col. 22, ln. 51-63 teaches relatedness scores (e.g., similarity scores) for pairs of items. Lastly, col. 29, ln. 10-15 teaches determining items associated with at least a minimum value of a similarity score and generating a list of items to include only items with at least a minimum similarity score).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deriving content from an image wherein the content is derived from an analysis of image pixels in each of the image files as taught by Bhotika in the photo product generation system of Han because it would have provided a more efficient and easy way of allowing a user to find products related to their images (Bhotika: col. 1, ln. 6-21). Additionally, one of ordinary skill in the art would have recognized that applying the known technique of Bhotika to Han would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bhotika to the teaching of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate analyzing pixels of an image because Han already discloses extracting metadata from digital images. Further, applying pixel analysis of Bhotika to Han with the capability of extracting metadata from a digital image, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient product searching. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included displaying or selecting products based on a match score above a pre-established threshold as taught by Bhotika in the photo product generation system of Han since Han already discloses determining photo products based on a match score which indicates the relevancy of the photo product to the input profile of the received image collection. Additionally, it would have provided a more efficient and easy way of allowing a user to find products related to their images (Bhotika: col. 1, ln. 6-21).
Additionally, while Han discloses extracting event-based metadata and extracting metadata regarding variables such as a number of photos, a title, description, people tags, date, etc. (Han: [0065]-[0089]), Han does not explicitly disclose extracting event-based metadata wherein the event-based metadata includes a temporal duration of an event, number of images in the event, and event user tags. 
However, Li teaches extracting event-based metadata from images wherein the event-based metadata includes a temporal duration of an event, number of images in the event, and event user tags (Li, see at least: col. 8, ln. 42-67 teach “the image analysis service 120 can also identify images 112 that are interest to a user within some period of time…the time period may also relate to some time near an event or activity that is of interest to a user. For example, the image analysis service 120 may identify the images taken a few hours before a baseball game to a few hours after a baseball game [i.e., temporal duration of an event].” Col. 17, ln. 61-67—col. 18, ln. 1-5 teach “an image narrative may be associated with a particular time period (e.g.,…a time period associated with a particular event or activity).” Col. 10, ln. 55-64 teaches “image manager 130 may determine and associate within a particular image narrative, information such as…information indicating the number of image that have been taken that include a subject of the particular image narrative (e.g.,…an event) [i.e., number of images in the event].” Col. 9, ln. 32-47 teach “tags and/or metadata associated with the images 112 might also be analyzed by the image analysis service 120…for example, if the tags indicate a large percentage of the images are related to outdoor adventure (e.g., mounting climbing, kayaking) [i.e., event user tags], the user may be identified as an outdoor adventurer and one or more image narratives may be created for outdoor adventures.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have defined the event-based metadata of Han to have included a temporal duration of an event, number of images in the event, and event user tags as taught in Li. As in Li, it is within the capabilities of one of ordinary skill in the art to have extracted additional metadata specific to an event such as duration, number of images, and tags as taught in Li to Han since the invention in Han already discloses the ability to extract metadata related to time, tags, and a number of photos. This would have provided the predictable result of providing more specific information, by way of additional extracted data, as needed in Han in order to provide a better customer experience in viewing their photos in an organized manner (Li: col. 1, ln. 13-21).	
Furthermore, although disclosing providing different templates of photo stories [i.e., product profiles] based on an analysis of images, Han does not explicitly disclose wherein each product profile corresponds to a different consumer photo product and comprises one or more product profile rules corresponding to each respective consumer photo product.
However, Grosz teaches wherein each product profile corresponds to a different consumer photo product and comprises one or more product profile rules corresponding to each respective consumer photo product (Grosz, see at least: [0381] describes products such as “books, calendars, posters, prints, mugs, mouse pads, and other photo gift or collage items.” [0344] describes “the system recommends selection of a square book is best for such as, best for a storybook (baby), a digital scrapbook, or a photo book that is shared online.” [0346] describes “recommendation by the system that selecting a landscape book is best for wedding photo books, guest photo books, or a photography photo book.” [0361] describes “recommending one or more photo products containing one or more photos selected.” [0507] describes “the system can make automated suggestions of single or multiple photo products that the user may have an interest in purchasing.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein each product profile corresponds to a different consumer photo product and comprises one or more product profile rules corresponding to each respective consumer photo product as taught by Grosz in the photo product system of Han because it would have made it easier for customers to create photo-based products (Grosz: [0007], [0008]).

In regards to claim 2, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Han further discloses increasing a score based on the presence of attributes. Specifically, Han discloses wherein determining the match score for each product profile compared to the input profile comprises increasing the match score then a product profile rule is met by the input profile (Han, see at least: [0067] discloses a “season” score based on a season attribute, such as winter or Christmas, and if the photos are from the preset winter dates or Christmas date, a season score will be applied to a template [i.e., consumer product]. See also, [0069]).  
In regards to claim 4, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Han further discloses receiving the product profiles from a pre-loaded catalog on a server (Han, see at least: [0063] discloses “select appropriate templates [i.e., products] and Fig. 17 demonstrates that the Photo Store Templates 404 are stored in database 115. See also, [0221], [0223]).

In regards to claim 5, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Han further discloses displaying, on the interface of the image processing unit, the consumer product associated with the product profile having the highest match score (Han, see at least: [0103] discloses “after a set of prospective photo story templates [i.e., consumer photo products] are selected and ranked by the photo story template engine, the photo story layout engine 403 automatically generates an exemplary photo store layout [i.e., rendering] using the selected photo story templates.” [0138] discloses “the photo story design templates are provided to the end user based on the calculated rankings” and “the photo store design template having the highest ranking is selected and populated with photos.” See also, [0141]).

In regards to claim 6, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Han further discloses wherein displaying a rendering of the consumer photo products comprises listing the consumer products from highest match score to lowest match score (Han, see at least: [0065] discloses “the templates [i.e., consumer products] are then sorted by rank and the top ranked template is used to display a photo story as shown in Fig. 7c. The remaining ranked templates are made available to the end user in a graphical user interface.” [0103] discloses “after a set of prospective photo story templates [i.e., consumer photo products] are selected and ranked by the photo story template engine, the photo story layout engine 403 automatically generates an exemplary photo store layout [i.e., rendering] using the selected photo story templates.” [0138] discloses “the photo story design templates are provided to the end user based on the calculated rankings” and “the photo store design template having the highest ranking is selected and populated with photos.”).

In regards to claim 18, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Han further discloses wherein determining the match score for each product profile compared to the input profile comprises neither increasing nor decreasing the match score when a product profile rule is not met by the input profile (Han, see at least: [0066]-[0089] disclose each template [i.e., consumer product] includes various attributes [i.e., rules] that are compared with the photo stories and if the attribute is present, then a score will be applied to the template. Examiner note: Han only adds a score for a template if an attribute is present. If the relevant attribute is not present, then Han does not change the score for the template. Therefore, Han is neither increasing nor decreasing the score when a rule is not met).






Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0293688 A1 (hereinafter Han) in view of US Pat. 10,282,431 B1 (hereinafter Bhotika), US Pat. 10,242,034 B1 (hereinafter Li), US 2014/0193047 A1 (hereinafter Grosz), and US 2017/0091847 A1 (hereinafter Cama).

In regards to claim 3, Han in view of Bhotika, Li, and Grosz teaches the limitations of claim 1, as noted above. Although disclosing considering increasing a score when, for example, an attribute is present, Han does not explicitly disclose wherein determining the match score for each product profile compared to the input profile comprises decreasing the match score when a product profile rule is not met by the input profile.   
However, Cama teaches assigning a lower score based on matching attributes (see Cama: [0061]-[0062]). Specifically, Cama teaches wherein determining the match score for each product profile compared to the input profile comprises decreasing the match score when a product profile rule is not met by the input profile (Cama, see at least: [0062] teaches decreasing a match value [i.e., match score] based on attributes). \\DC - 041667/420012 - 14112869 v12U.S. Application No. 15/395,837 Response to Restriction Submitted May 8, 2019
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein determining the match score for each product profile compared to the input profile comprises decreasing the match score when a product profile rule is not met by the input profile as taught by Cama in the system of Han/Bhotika/Li/Grosz because it would have improved the system of Han by indicating that a pair was less relevant/helpful (see Cama: [0062]).
Response to Arguments
With respect to the rejections under 35 U.S.C. 103, Applicant's arguments have been fully considered but are not persuasive. As such, the rejections are hereby maintained. 
On page 6 of the Remarks Applicant argues that “the cited portion of Han relates to the use of geotag information included in the metadata and fails to first disclose event-based metadata. By contrast, the cited portion of Han relates to a location and not an event.” The Examiner respectfully disagrees. Han discloses the concept of allowing a user to upload photos and then analyzing the metadata associated with those photos. See Han: [0060]-[0061]. Han describes various types of metadata that is extracted from the photos including date and time of day the photo was taken, location information, identified people in photos, keywords associated with the photos, etc. See Han: [0061]-[0063]. Han further discloses that an example of a location could be the “Monterey Bay Aquarium”. See Han: [0083]. Additionally, Han discloses that a date or time period could be “Christmas on 12/25”. See Han: [0067]. Applicant’s specification does not define what an “event” is considered in the context of the instant invention. Therefore, the Examiner has interpreted an “event” under the broadest reasonable interpretation. As Han discloses metadata relating to a Geotag and that the location can be the Monterey Bay Aquarium, it is reasonable to correlate that location with a visit to the Monterey Bay Aquarium, therefore making the visit the “event”. Additionally, since Han discloses that the metadata can indicate a date and time such as “Christmas on 12/25”, Han is disclosing another event such as a holiday. Thus, Han disclosing extracting event-based metadata from an image. 
On page 6 Applicant further argues that “the cited portions of Han fail to disclose ‘wherein the event-based metadata is derived from an analysis of image pixels in each of the image files’ as the determination is made from the geotag metadata and not from any analysis of the image itself.” While Han discloses extracting event-based metadata from an image, it is conceded that Han does not disclose where the metadata is derived from an analysis of image pixels. However, as described in the previous rejection and above, Bhotika teaches deriving image content from an analysis of image pixels because Bhotika describes analyzing pixels of an image to determine colors, clothing, and skin regions within an image. Since Han already describes the analysis of digital images, it would have been obvious to have analyzed the pixels of those images because digital images necessarily contain pixels. 
On page 7 of the Remarks Applicant argues that “the cited portions of Bhotika fails to disclose how these determinations relate to the derivation of event-based metadata.” While the Examiner concedes that Bhotika does not describe extracting event-based metadata based on pixel analysis of an image, it is noted that Bhotika was not relied upon to disclose such features. As Han already discloses extracting different types of metadata, including event-based metadata, it is not necessary that Bhotika disclose extracting the specific type of metadata. Rather, Bhotika stands for the premise that information can be derived from an image via pixel analysis. As claimed and described in the specification, and as understood by one of ordinary skill in the art, extraction of the claimed metadata is not different based on the type (e.g., content-based, face-based, and event-based) of metadata. Therefore, it is not necessary for Bhotika to disclose how that event-based metadata is derived based on pixel analysis but rather is sufficient that Bhotika teaches the known concept of pixel analysis on digital images. Therefore, Applicant’s argument is not persuasive. 
On page 7 of the Remarks Applicant argues that “the cited portions of Li start with the use of event-based metadata and fail to teach or disclose how such metadata is created.” The Examiner respectfully disagrees. Applicant’s claims recite “extracting event-based metadata including a temporal duration of an event, number of images in the event, and event user takes from the image files.” Contrary to Applicant’s argument, the claims do not recite “creating” metadata. Rather, the claims merely recite “extracting” data from an image which is taught in Li. As discussed above, Han discloses extracting metadata from digital images and there is not requirement in the claims or disclosure that different types of metadata require different extraction processes. Therefore, it is not necessary for Li to again disclose extracting metadata. In view of this, Li was referenced to teach how the particularly claimed data can be extracted from an image. Li describes analyzing images to identify images taken a few hours before and after an event as well as a number of images taken that include an event and tags associated with images. See Li: col. 8, ln. 42-67; col. 10, ln. 55-64; col. 9, ln. 32-47. Therefore, while Li remedies the deficiencies of Han. 


	
	

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchesotti (US 2013/0108179 A1) – Marchesotti discloses a personalized photo calendar generating system which maps time periods such as months, and a set of seasonal themes and then uses an image signature obtained from a set of user images in order to insert into a calendar template. 
Here Are The Best Photo Books For All Those Pictures Languishing In Your Computer (And Phone) (NPL) – the NPL describes allowing users to use their photos to create different photobooks. For example, the NPL describes a service called Montage which accesses quality, chronology, and importance of photos in order to create a book.
Rite Aid Unveils New Photo Website Making It Easy To Order Prints And Create Unique Photo Gifts (NPL) – the NPL describes allowing users to purchase a variety of products such as photo mugs, photo books, and photo calendars online using their own photos. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625